Citation Nr: 1423555	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-04 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, including as secondary to service-connected tinnitus.

2.  Entitlement to service connection for a left hip disorder, including as secondary to the service-connected residuals of a left ankle injury with limitation of flexion.

3.  Entitlement to service connection for a left knee disorder, including as secondary to the service-connected residuals of a left ankle injury with limitation of flexion.

4.  Entitlement to service connection for a right knee disorder, including as secondary to the service-connected residuals of a left ankle injury with limitation of flexion.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1973 to February 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

There is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in that file reveals that certain documents, including his hearing transcripts, are relevant to the issues on appeal.  There is no paperless, electronic VBMS claims file associated with the Veteran's claims.

In May 2013, the Veteran testified at a hearing in front of the undersigned Veterans Law Judge at the VA Central Office.  The transcript of this hearing has been reviewed and is associated with the claims file.

The issue of entitlement to an increased evaluation for the Veteran's residuals of his left ankle injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required as it appears there may be relevant private medical records that have not yet been associated with the claims file.  At the Central Office hearing, the Veteran reported that his private doctor diagnosed a hip disability.  However, the claims file does not appear to contain a diagnosis of any hip disorder or private treatment records dated since January 2012.

Remand is also required for adequate examinations and opinions.  The August 2012 VA knee examiner provided a negative nexus opinion, but relied solely on the lack of a disability at discharge and did not address secondary service connection.  Likewise, the July 2010 audiological examiner provided a negative nexus opinion relying solely on the lack of hearing loss at service discharge and did not address secondary service connection.  Both are thus inadequate; addendum opinions are warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that even if not statutorily obligated to do so, if VA provides the veteran with an examination in a service connection claim, the examination must be adequate); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (noting that, generally, a medical opinion should address the appropriate theories of entitlement); 38 C.F.R. § 3.303(d) (2013) (providing that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disease was incurred in service).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from September 2010 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left hip and bilateral knee disorders.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain a medical opinion regarding the Veteran's knee disabilities and claimed hip disability.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide the following opinions:

a) Is it at least as likely as not (50 percent or greater probability) that each diagnosed knee disability was caused or aggravated by military service.  The examiner must address the following:  a March 2005 private record indicating a right knee injury at work; a December 2009 private x-ray showing no significant knee abnormality; the August 2012 VA examination; and the Veteran's lay statements of record to include his complaints of knee pain during service.  

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left ankle disability caused or aggravated the bilateral knee disorders.  The examiner must address the following:  a March 2005 private record indicating a right knee injury at work; a September 2009 private record noting a limp; a September 2009 VA examination noting normal gait; a December 2009 private x-ray showing no significant knee abnormality; a February 2010 VA record noting knee pain subsequent to an altered gait due to the left ankle disability; the August 2012 VA examination; and the Veteran's lay statements of record that his knee pain is caused by his left ankle disability.  

c) Is there a current hip disability?  If there is no current disability, has there been a hip disability at any time since approximately 2008?  

d) If there is, or has there has been, a hip disability, is it at least as likely as not (50 percent or greater probability) that it was caused or aggravated by military service.  The examiner must consider the Veteran's lay statements.

e) If there is, or has there has been, a hip disability, is it at least as likely as not (50 percent or greater probability) that it was caused or aggravated the service-connected left ankle disability.  The examiner must consider the Veteran's lay statements.

4.  After any additional records are associated with the claims file, obtain a medical opinion regarding the Veteran's hearing loss.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide the following opinions:   

a) Is it at least as likely as not that bilateral hearing loss is at least as likely as not (50 percent or greater probability) caused or aggravated by military service, to include his conceded acoustic trauma.

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected tinnitus caused or aggravated the bilateral hearing loss.  

5.  After completing the above actions, conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph. 

6.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



